FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: switch machine 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  the first line of the claims reads --a switch machine-- and it should read “the switch machine”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the last line of the claim reads --the switch machine..-- and it should read “the switch machine.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the switch blades" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Further, with respect to claim 9, the claim limitation “measuring at least one value selected of supply current, supply voltage, torque, power, number of switches, and temperature of at least one temperature sensor” is not clearly understood because the claim does not clearly link the claimed measuring to the claimed testing machine and method.  There are no linking claim elements which clearly describe how and/or what elements measure the claimed supply current, supply voltage, torque, power, number of switches, and temperature.  Therefore, the metes and bounds of the claim cannot be determined and the claim is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui CN101071093.
With respect to claims 1, 8, and 9, Sui teaches a test bench for a switch machine of a railway switch (rail switch testing installing, abstract, figures 1-3), the test bench comprising: a rigid frame adapted to receive the switch machine (framing of the switch testing machine, figures 1-3), the switch machine comprising a switch motor adapted to move a driving shaft (electric motor 1 and moving shift  contactor 7, page 1, figures 1-3); a pair of outer rails fixed to the frame (basic rail 17, figure 3), wherein the switch machine is adapted to be fixed to the outer rails (page 1, figure 3); a pair of inner rails (rails 18a and 18b), which are movable with respect to the outer rails between a first end position and a second end position (the push and pull of the rails generated by the motor, pages 1-3), the inner rails being adapted to be connected to the driving shaft of the switch machine (figures 1-3); and a braking module (speed reducing unit 2, figure 1) connected to the pair of inner rails, the braking module is adapted to generate a braking force that brakes the movement of the inner rails (page 1), and measuring at least one value selected of supply current, supply voltage, torque, power, number of switches, and temperature of at least one temperature sensor (force and movement of the rails is monitored, pages 1-3).
With respect claims 2, 4, and 5, Sui teaches wherein the braking module comprises at least one friction pads or pliers adapted to be applied to the rigid frame (interpreted as the switch machine elements between the motor 1 and the speed reducing unit 2, page 1, figure 1-3), wherein the braking module is adapted to vary the pressure of the friction pads or pliers on a central guide of the rigid frame, the central guide extending along a direction of movement of the inner rails (the movement force of the switch is variable, pages 1-3), and wherein the braking module further includes a sensor for measuring the pressure of the friction pads or pliers on the rigid frame (interpreted as the force that is measured, page 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui CN101071093 in view of Achleitner et al. U.S. Patent Application Publication 2004/0135036.
With respect to claim 3, Sui teaches the claimed invention except wherein the friction pads or pliers are hydraulically moved with respect to the braking module.
Achleitner teaches a switching arrangement for rail that includes hydraulic driving station 3 having hydraulic units 4 and 5 that displace a rail switch (paragraphs 20-23).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the actuators of Sui with the hydraulic units/actuators as taught by Achleitner in order to provide a resilient actuating system (paragraph 5, Achleitner).  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui CN101071093 in view of Gushman et al. U.S. Patent Application Publication 2010/0107749.
With respect to claims 6 and 7, Sui teaches the claimed invention except a climatic chamber, wherein the rigid frame is arranged, and at least one temperature sensor, wherein the at least one temperature sensor is adapted to sense the temperature of the ambient air, the temperature in the climatic chamber, the temperature of the outer rails, the temperature of the casing of the switch motor, the temperature of the switches of the switch machine, or the temperature of a locking module of the switch machine.
Gushman teaches an environmental test enclosure (10) for modifying the temperature of a vehicle property being tested (paragraph 29) wherein the temperature of the cabinet is monitored during testing (paragraph 38).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Sui with the environmental enclosure as taught by Gushman to provide an enclosure for the switch under test in order to provide an inexpensive and portable testing enclosure for devices (paragraph 49, Gushman).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        6/28/2022